EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the Claims:
Claim 1, line 3, the phrase “the radial end” has been changed to --a radial end--.
Claim 1, line 4, the phrase “the axial end” has been changed to --an axial end--.
Claim 1, line 5, the phrase “a water inlet” has been changed to --the water inlet--.
Claim 1, line 5, the phrase “the top” has been changed to --a top--.
Claim 1, lines 13 and 14, the phrase “the end surface” has been changed to --an end surface--.
Claim 1, line 14, the phrase “the side” has been changed to --a side--.
Claim 1, line 14, the phrase “the user” has been changed to --a user--.
The above changes were done to provide and maintain proper antecedent basis to clearly define the invention.

Drawings
The following changes to the drawings are required by the examiner and should be completed by the applicant:  Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Notice of Allowance to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  In order to avoid abandonment of the application, applicant must make these drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   The prior art did not teach or suggest a shower head with a holder device as claimed by the applicant, specifically a shower head with a holder device comprising a water diversion mechanism provided inside the handle, the water diversion mechanism comprises a valve seat and a valve core; the valve seat has a water inlet channel (x), a first water outlet channel (y) and a second water outlet channel (z) which are communicated with the water inlet, the first water outlet channel (y) and the water outlet are communicated with each other, the second water outlet channel (z) and the water outlet disc of the shower head are communicated with each other; the water inlet channel (x), the first water outlet channel (y) and the second water outlet channel (z) have a waterway pooling area, the valve core is provided in the waterway pooling area, a knob is fixedly connected to the end of the valve core, the knob is provided on an end surface of the handle facing a side of a user, and the valve core is driven to rotate by the knob so as to realize waterway switching arrangement of the water inlet channel (x), the first water outlet channel (y) and the second water outlet channel (z), together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752